Title: From John Adams to M. Baraux, 7 April 1782
From: Adams, John
To: Baraux, M.



Amsterdam 7. April 1782
Sir

I have communicated your Letter, which You did me the honor to write me on the 21st. Ulto., to Messs. Ingraham & Bromfield of this City, who have furnished in the inclosed Letter a List of Merchants as You desired, to which I beg leave to add Richard Cranch Esqr of Boston.
There will probably be, after a Peace, a considerable Trade between the several Ports of the United States of America and Trieste, thro’ which place I fancy several American Productions will find their Way into the Interior of the Austrian Dominions. I should be obliged to You for your Sentiments of this Trade, and what Commodities Americans may dispose of in that quarter, and what they may recieve in return.

I have the honor to be, Sir, &c

